       Case 1:16-cv-00219-GSK Document 53                Filed 07/29/19   Page 1 of 20



                                        Slip Op. 19-

               UNITED STATES COURT OF INTERNATIONAL TRADE


 ARCELORMITTAL USA LLC,

                       Plaintiff,

        and

 AK STEEL CORPORATION,
 NUCOR CORPORATION, AND
 UNITED STATES STEEL CORPORATION,

                       Plaintiff-Intervenors,

 NOVOLIPETSK STEEL PUBLIC JOINT
 STOCK COMPANY,
                                                 Before: Gary S. Katzmann, Judge
                                                 Consol. Court No. 16-00168
                       Consolidated Plaintiff,

        v.

 UNITED STATES,

                       Defendant,

        and

 PAO SEVERSTAL AND
 SEVERSTAL EXPORT GMBH,

                       Defendant-Intervenors.


                                          OPINION

[Commerce’s Final Results of Redetermination Pursuant to Court Remand is sustained in its
entirety.]
                                                             Dated:-XO\

John M. Herrmann, II and Brooke Ringel, Kelly Drye & Warren, LLP, of Washington, DC, argued
for plaintiff. With them on the joint brief were Paul C. Rosenthal, Kathleen W. Cannon, and R.
Alan Luberda; Alan H. Price, Timothy C. Brightbill, and Christopher B. Weld, Wiley Rein LLP,
of Washington, DC, for plaintiff-intervenor, Nucor Corporation; Thomas M. Beline, and Sarah E.
        Case 1:16-cv-00219-GSK Document 53               Filed 07/29/19      Page 2 of 20
Consol. Court No. 16-00168                                                                   Page 2


Shulman, Cassidy Levy Kent, LLP, of Washington, DC, for plaintiff-intervenor, United States
Steel Corporation; and Daniel L. Schneiderman, and Stephen A. Jones, King & Spalding LLP, of
Washington, DC, for plaintiff-intervenor, AK Steel Corporation.

Matthew P. McCullough and Tung A. Nguyen, Curtis, Mallet-Prevost, Colt & Mosle LLP, of
Washington, DC, argued for consolidated plaintiff. With them on the brief was Marat S. Umerov.

Patricia M. McCarthy, Assistant Director, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, argued for defendant. With her on the brief were
Joseph H. Hunt, Assistant Attorney General, and Jeanne E. Davidson, Director. Of counsel was
Brendan Saslow, Office of the Chief Counsel for Trade Enforcement & Compliance, U.S.
Department of Commerce, of Washington, DC. With him on the brief was Lydia C. Pardini,
attorney.

Daniel J. Cannistra, Crowell & Moring LLP, of Washington, DC, argued for defendant-
intervenors.

       Katzmann, Judge: In the prequel to the instant matter, there was occasion to take note of

the multiple parties and agencies, shifting alignments and intersecting claims and issues that often

mark the cases that unfold in the United States Court of International Trade. ArcelorMittal USA

LLC v. United States, 42 CIT __, 337 F. Supp. 3d 1285 (2018). The court here returns to the

complex litigation surrounding the United States Department of Commerce’s (“Commerce”) final

affirmative determination of its Countervailing Duty Investigation of Certain Cold-Rolled Steel

Flat Products From the Russian Federation, 81 Fed. Reg. 49,935 (Dep’t Commerce July 29, 2016)

(“Final Determination”), P.R. 531 and the accompanying July 20, 2016 Issues and Decision

Memorandum, C–821–823 (“IDM”), P.R. 522. In this consolidated action, plaintiffs from two

different cases -- ArcelorMittal USA LLC (“ArcelorMittal”) and Novolipetsk Steel Public Joint

Stock Company (“NLMK”) -- challenge different elements of the Final Determination and IDM.

Before the court now is Commerce’s Final Results of Redetermination Pursuant to Court Remand

(“Remand Redetermination”) (Dep’t Commerce Dec. 18, 2018), ECF No. 115, which the court

ordered in ArcelorMittal, 337 F. Supp. 3d 1285.
        Case 1:16-cv-00219-GSK Document 53               Filed 07/29/19      Page 3 of 20
Consol. Court No. 16-00168                                                                   Page 3


       In its previous decision, id. at 1309, the court remanded the Final Determination to

Commerce (1) to explain or reconsider how the adverse facts available (“AFA”) rate that

Commerce applied to a respondent in the investigation, Severstal Export GMBH (“Severstal”),

was sufficiently adverse; and (2) to provide the specific factual basis for its AFA finding that the

Government of Russia’s (“GOR”) provision of natural gas to NLMK was a specific and thus

countervailable subsidy. On remand, Commerce (1) applied the same AFA rate to Severstal; and

(2) indicated that it based its specificity finding on the 2013 annual report of a GOR authority,

Public Joint Stock Company Gazprom (“Gazprom”). See Remand Redetermination at 17, 20.

Defendant the United States (“the Government”) requests that the court sustain Commerce’s

Remand Redetermination in its entirety. Def.’s Resp. to Comments on Remand Redetermination

(“Def.’s Br.”), Feb. 15, 2019, ECF No. 125. NLMK argues that Commerce abused its discretion

by rejecting NLMK’s untimely comments on the draft remand and that the Remand

Redetermination does not adequately justify Commerce’s specificity finding. Consol. Pl. NLMK’s

Comments on Commerce’s Redetermination on Remand (“NLMK’s Br.”), Jan. 17, 2019, ECF No.

118. ArcelorMittal urges the court to sustain Commerce’s Remand Redetermination with respect

to the specificity issue but contends that Commerce again failed to explain why its selected AFA

rate for Severstal was sufficiently adverse. Pl. & Pl.-Inter.’s Comments on the U.S. Department

of Commerce’s Dec. 18, 2018 Final Redetermination Pursuant to Remand (“ArcelorMittal’s Br.”),

Jan. 17, 2019, ECF No. 117; Pl. & Pl.-Inter.’s Resp. to Comments by NLMK on the U.S.

Department of Commerce’s Redetermination Pursuant to Remand (“ArcelorMittal’s Resp.”), Feb.

15, 2019, ECF No. 124. The court sustains Commerce’s Remand Redetermination in its entirety.
        Case 1:16-cv-00219-GSK Document 53                 Filed 07/29/19     Page 4 of 20
Consol. Court No. 16-00168                                                                    Page 4


                                         BACKGROUND

       The relevant legal and factual background of the prior proceedings has been set forth in

greater detail in ArcelorMittal, 337 F. Supp. 3d at 1290–98. Information pertinent to the instant

case is set forth below.

       In the Final Determination, Commerce determined a de minimis ad valorem

countervailable subsidy rate for Severstal and a 6.5 percent rate for NLMK.                See Final

Determination, 81 Fed. Reg. at 49,936. In calculating these rates, Commerce examined tax

incentives for mining expenses and the provision of natural gas by Gazprom for less than adequate

renumeration (“LTAR”) and requested relevant information from the companies and the GOR,

which it did not provide. ArcelorMittal, 337 F. Supp. 3d at 1294–96. At verification, Commerce

discovered that Severstal had used an income tax deduction for mining expenses that it had not

reported and applied AFA to find that Severstal had received a countervailable subsidy for that

program. Id. at 1296–97. Commerce applied its “[countervailable subsidy duty] CVD AFA

hierarchy” for investigations and, under the first tier of that hierarchy, selected as Severstal’s AFA

rate the highest rate calculated for a cooperating respondent in the same investigation for the

identical program. Id. at 1297. Specifically, Commerce applied the .03 percent subsidy rate that

had been calculated for NLMK for the mining expense program. Id.; see also 19 C.F.R. §

351.511(a)(2)(ii).

       Regarding the provision of natural gas for LTAR via Gazprom, Commerce applied AFA

because the Russian government did not provide Commerce with documentation and underlying

data that Commerce requested to verify natural gas sales detailed in Gazprom’s 2014 annual report.

ArcelorMittal, 337 F. Supp. 3d at 1296. As part of its application of AFA, Commerce found that
          Case 1:16-cv-00219-GSK Document 53                Filed 07/29/19      Page 5 of 20
Consol. Court No. 16-00168                                                                         Page 5


Gazprom’s provision of natural gas to NLMK was de facto specific under 19 U.S.C.

§ 1677(5A)(D)(iii)(II), 1 thus meeting the criteria for a countervailable subsidy. Id.

         In its remand order, the court sustained Commerce’s application of AFA to Severstal’s use

of the mining expense program; however, the court found that Commerce had not adequately

explained why the .03 rate was sufficiently adverse. Id. at 1300–01. Specifically, the court found

that the two reasons that Commerce gave for why the .03 rate was sufficiently adverse -- that

(1) the rate was above zero and (2) the rate was higher than the incorrectly calculated preliminary

determination rate -- were insufficient. Noting that “Commerce [] has wide latitude in its selection

of an appropriate AFA rate” and that “Commerce is not obligated to deviate from its hierarchy or

produce a program-specific rate that necessarily results in an affirmative overall rate,” the court

instructed Commerce on remand to “provide adequate explanation as to why the program-specific

rate it selected was sufficiently adverse to satisfy the underlying statutory purposes.” Id. at 1301.

         The court also sustained Commerce’s application of AFA to the provision of natural gas

for LTAR but held that Commerce “did not provide any specific factual basis for its [de facto




1
    19 U.S.C. § 1677(5A)(D)(iii) provides that:

         Where there are reasons to believe that a subsidy may be specific as a matter of
         fact, the subsidy is specific if one or more of the following factors exist:

                 (I) The actual recipients of the subsidy, whether considered on an enterprise
                 or industry basis, are limited in number.

                 (II) An enterprise or industry is a predominant user of the subsidy.

                 (III) An enterprise or industry receives a disproportionately large amount
                 of the subsidy.

                 (IV) The manner in which the authority providing the subsidy has exercised
                 discretion in the decision to grant the subsidy indicates that an enterprise or
                 industry is favored over others.
        Case 1:16-cv-00219-GSK Document 53                  Filed 07/29/19      Page 6 of 20
Consol. Court No. 16-00168                                                                      Page 6


specificity] conclusion” and remanded the Final Determination to Commerce to “identify the

record facts it relied upon in making its de facto specificity determination.” Id. at 1309.

       On November 15, 2018, Commerce released its draft remand redetermination to the parties

and gave them until November 26, 2018 to submit comments on it. Remand Redetermination at

7. ArcelorMittal submitted timely comments, id., but NLMK did not. Instead, on December 3,

2018, NLMK submitted an untimely request for an extension of time to submit comments on the

draft remand redetermination. NLMK explained that it did not learn of the issuance of the draft

redetermination until December 3 because its counsel had been abroad when Commerce released

the draft redetermination and that the “notification to that effect was lost in the email traffic during

that period.”    See Rejection of Extension Request and Comments to Draft Results of

Redetermination (Dec. 10, 2018), Remand P.R. 5 (“Rejection Letter”). Commerce found that

extraordinary circumstances did not exist that would require it to consider NLMK’s untimely

request for an extension and rejected NLMK’s submissions from the remand record. Id.

       In its Remand Redetermination, Commerce again determined that NLMK’s .03 subsidy

rate should be applied to Severstal as AFA. Commerce noted that, when applying AFA, it “is not

required [by statute] to guess at what the result would have been if there had been cooperation”

and that “[t]he fact that the CVD program rate in question is, by itself, not sufficiently high to

result in an overall subsidy rate for the Severstal Companies that is above de minimis is not

determinative of whether the program rate itself is sufficiently adverse.” Remand Redetermination

at 8–9. Commerce described how its hierarchy typically deters non-cooperation, id. at 9–17, and

explained that “[t]here is no information on the record to indicate that NLMK’s program-specific

rate is not sufficiently adverse to the Severstal Companies with regard to that program,” id. at 10.

Commerce further stated that the .03 rate is “the highest subsidy rate available for the program at
        Case 1:16-cv-00219-GSK Document 53                Filed 07/29/19     Page 7 of 20
Consol. Court No. 16-00168                                                                      Page 7


issue” and that “[a]djusting this rate, or selecting another rate in place of it, would be a highly

speculative endeavor and could contravene the statute.” Id. Specifically, Commerce asserted that

using the .03 rate would be consistent with Commerce’s statutory responsibilities to deter

noncooperation and to use, to the extent practicable, a corroborated AFA rate that reflects the

subsidization behavior of the Russian government. Id. at 15.

        Regarding the application of AFA to Gazprom’s natural gas provision, Commerce stated

that, “[o]n the basis of the record, the evidence to support Commerce’s AFA de facto specificity

finding . . . is Gazprom’s 2013 annual report.” Id. at 20. The 2013 annual report supported the

allegation of specificity in the petition for the investigation, and Commerce “note[d] that no

interested party brought litigation against Commerce arguing that it should not have initiated [the

investigation] on the allegation of the provision of natural gas for LTAR because of inadequate

support for specificity.” Id. Commerce explained that the 2013 annual report provided evidence

that:

        (1) the metallurgy industry “heavily used” natural gas and accounted for four
        percent of Gazprom’s total sales in 2013; (2) the metallurgy sector is one of the top
        six sectors that accounted for Gazprom’s 2013 domestic natural gas sales; and (3)
        the metallurgy sector is the only industrial manufacturing sector whose
        consumption of Gazprom’s natural gas is separately listed in the annual report.

Id. According to Commerce, these facts supported its finding that the metallurgy sector was a

predominant user and thus that the provision of natural gas for LTAR was specific.

        On January 17, 2019, ArcelorMittal and NLMK filed their comments on the Remand

Redetermination. ArcelorMittal’s Br.; NLMK’s Br. On January 25, 2019, the case was stayed

due to the lapse in appropriations. See Order, Jan. 25, 2019, ECF No. 121. On February 15, 2019,

after appropriations had been restored, ArcelorMittal and the Government filed responses.

ArcelorMittal’s Resp.; Def.’s Br. A few days later, NLMK moved to supplement the record with
        Case 1:16-cv-00219-GSK Document 53               Filed 07/29/19     Page 8 of 20
Consol. Court No. 16-00168                                                                  Page 8


its rejected submissions, and the Government opposed this motion. Mot. to Suppl. the Record,

Feb. 19, 2019, ECF No. 126; Resp. to Mot. to Suppl. the Record, Feb. 20, 2019, ECF No. 127.

Oral argument was held on July 2, 2019. ECF No. 133. The Government filed supplemental

authority on July 3, 2019, and NLMK and ArcelorMittal filed supplemental authority on July 10,

2019. Def.’s Suppl. Auth., ECF No. 134; NLMK’s Suppl. Auth., ECF No. 135; ArcelorMittal’s

Suppl. Auth., ECF No. 136.

                      JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(c) and 19 U.S.C.

§ 1516a(a)(2)(A)(i)(I) and (a)(2)(B)(ii). Under 19 U.S.C. § 1516a(b)(l)(B)(i), “[t]he court shall

hold unlawful any determination, finding or conclusion found . . . to be unsupported by substantial

evidence on the record, or otherwise not in accordance with law.” See also Huaiyin Foreign Trade

Corp. v. United States, 322 F.3d 1369, 1374 (Fed. Cir. 2003) (quoting 19 U.S.C. §

1516a(b)(l)(B)(i)). “The results of a redetermination pursuant to court remand are also reviewed

‘for compliance with the court’s remand order.’” Xinjiamei Furniture (Zhangzhou) Co. v. United

States, 38 CIT __, __, 968 F. Supp. 2d 1255, 1259 (2014) (quoting Nakornthai Strip Mill Public

Co. v. United States, 32 CIT 1272, 1274, 587 F. Supp. 2d 1303, 1306 (2008)).

                                         DISCUSSION

       ArcelorMittal contends that Commerce’s Remand Redetermination did not comply with

the court’s remand order because Commerce’s explanation for its selection of the .03 AFA rate

remained inadequate. NLMK, for its part, argues that Commerce impermissibly rejected its

untimely comments on the draft remand redetermination and that Commerce failed to sufficiently

justify its de facto specificity AFA decision. The court is not persuaded by ArcelorMittal’s or

NLMK’s contentions and sustains Commerce’s Remand Redetermination in its entirety.
        Case 1:16-cv-00219-GSK Document 53                Filed 07/29/19     Page 9 of 20
Consol. Court No. 16-00168                                                                    Page 9


I.     Commerce Adequately Explained Why the .03 Rate Was Sufficiently Adverse.

       ArcelorMittal contends that Commerce inadequately explained why the .03 AFA rate was

appropriately adverse because it provided only the general reasoning behind the CVD AFA

hierarchy and did not consider the circumstances of this particular proceeding. See ArcelorMittal’s

Br. at 7 (“In the draft of its [Remand Redetermination], Commerce did not provide any . . .

explanation that is responsive to the Court’s Remand Order other than rote insistence that an AFA

rate comporting with the agency’s AFA hierarchy must be inherently adverse.”) (internal citations

omitted). While ArcelorMittal is correct that Commerce does rely on and describe the rationale

behind its CVD AFA hierarchy, Commerce also addressed why use of hierarchy is appropriate in

the instant case: “[t]here is no information on the record to indicate that NLMK’s program-specific

rate is not sufficiently adverse to the Severstal Companies with regard to that program.” Remand

Redetermination at 10. Cf. BMW of North America LLC v. United States, -- F.3d --, 2019 WL

2482060, at *8 (Fed. Cir. 2019) (remanding for further proceedings because “Commerce did not

address how procedural irregularities surrounding the administrative review process affected its

view of BMW’s level of culpability”). Moreover, Commerce explained that selecting the .03 rate,

which was “the highest subsidy rate available for the program at issue,” Remand Redetermination

at 10, would best balance the statutory purposes of deterring non-cooperation and using a

corroborated rate that reflects the subsidization behavior of the Russian government, id. at 9. See

also BMW, 2019 WL 2482060, at *7 (noting that “Commerce has wide discretion when it comes

to selecting an AFA rate” but that “[t]he appropriate rate will depend upon the facts of a particular

case and cannot be punitive, aberrational, or uncorroborated”); SolarWorld Americas, Inc. v.

United States, 41 CIT __, __, 229 F. Supp. 3d 1362, 1366 (2017) (“An AFA rate selected by

Commerce must reasonably balance the objectives of inducing compliance and determining an
       Case 1:16-cv-00219-GSK Document 53                Filed 07/29/19     Page 10 of 20
Consol. Court No. 16-00168                                                                 Page 10


accurate rate.”) (citing F.ili De Cecco di Filippo Fara S. Martino S.p.A. v. United States, 216 F.3d

1027, 2032 (Fed. Cir. 2000)).

       This approach is consistent with statute and with Commerce’s practice in other cases. 19

U.S.C. § 1677e(d)(1)(A) (providing that Commerce may “use a countervailable subsidy rate

applied for the same or similar program in a countervailing duty proceeding involving the same

country”); see, e.g., SolarWorld, 229 F. Supp. 3d at 1367 (noting that Commerce seeks an AFA

rate that balances the “dual goals” of insuring (1) that non-cooperating respondents do not receive

a better rate under AFA than they would have by cooperating and (2) that the chosen rate “best

approximates how the non-cooperating respondent likely used the subsidy program”); Issues and

Decision Memorandum accompanying the Final Determination in the Countervailing Duty

Investigation of Common Alloy Aluminum Sheet from the People’s Republic of China (Dep’t

Commerce Nov. 5, 2018), 83 Fed. Reg. 57,429, at 10–11 (noting that “after an evaluation of the

situation that resulted in the application of an adverse inference, Commerce may decide that given

the unique and unusual facts on the record, the use of the highest rate within that step is not

appropriate” but that “[t]here are no facts on this record that suggest that a rate other than the

highest rate envisioned under the appropriate step of the hierarchy applied in accordance with

section 776(d)(1) of the [Tariff] Act [of 1930] should be applied as adverse facts available”)

(internal quotations omitted). 2

       ArcelorMittal nonetheless contends that the situation here is “unique” enough to require

Commerce to depart from strictly adhering to its hierarchy. According to ArcelorMittal, because




2
 The amendments to the Tariff Act of 1930, enacted in the Trade Preferences Extension Act of
2015, are applicable to all determinations made on or after August 6, 2015, and therefore are
applicable to this proceeding. See Hyundai Steel Co. v. United States, 41 CIT __, __, 279 F. Supp.
3d 1349, 1354 n.1 (2017). Commerce explicitly states that the amendments apply. IDM at 13.
        Case 1:16-cv-00219-GSK Document 53              Filed 07/29/19     Page 11 of 20
Consol. Court No. 16-00168                                                                Page 11


“this case was the first countervailing duty investigation involving subject merchandise from

Russia, steps two through four of Commerce’s CVD AFA hierarchy . . . were not available to the

agency,” and thus “it was apparent at the time of the Preliminary Determination that Commerce

could not move beyond an analysis under step one of the hierarchy” -- the .03 rate -- “without

departing from the hierarchy altogether.” ArcelorMittal’s Br. at 13. ArcelorMittal claims that (1)

this circumstance allowed Severstal to game the system to receive a more favorable rate than it

deserved; and (2) Severstal’s failure to correct its claim of non-use after the publication of the

Preliminary Determination shows that it chose not to cooperate in order to receive a better rate.

Id. at 12.

        This contention is not persuasive. First, as ArcelorMittal acknowledges, there were few

rates available to Commerce from which to choose in this case; indeed, at oral argument,

ArcelorMittal was unable to identify any other rate that Commerce could have or should have

used. Under these circumstances, it was entirely reasonable for Commerce to use the only

available rate which was also explicitly permitted by statute. See 19 U.S.C. § 1677e(d)(1)(A)

(providing that Commerce may “use a countervailable subsidy rate applied for the same or similar

program in a countervailing duty proceeding involving the same country”).            Additionally,

ArcelorMittal does not and cannot point to any record evidence that supports its theory that

Severstal intentionally omitted its mining program use from its initial questionnaire responses or

that a different preliminary rate would have compelled Severstal to correct information that it may

not have even known was wrong. It was not unreasonable for Commerce to refuse to choose a

different, potentially uncorroborated rate based on mere speculation. Thus, the circumstances of

this case are not so unique as to require Commerce to deviate from its hierarchy. Cf. BMW, 2019

WL 2482060, at *7 (remanding for further proceedings because “Commerce did not consider or
       Case 1:16-cv-00219-GSK Document 53                 Filed 07/29/19        Page 12 of 20
Consol. Court No. 16-00168                                                                  Page 12


address BMW’s argument regarding” the effects of procedural abnormalities on BMW’s ability to

cooperate, including the rescission and subsequent reinstatement of the review after the Federal

Circuit reversed a ruling of this court over two years after the rescission).

II.    Commerce Did Not Abuse Its Discretion by Rejecting NLMK’s Untimely Comments.

       NLMK claims that Commerce abused its discretion by rejecting NLMK’s untimely request

for an extension of time to submit its comments. NLMK now requests that the court receive

NLMK’s comments into the record and consider the arguments contained therein. NLMK’s Br.

at 2–5; Mot. to Suppl. the Record. Specifically, NLMK contends that, because no regulation or

statute governs time limits and extensions with respect to remand proceedings, nothing prevented

Commerce from accepting NLMK’s comments and NLMK presented good cause for Commerce

to extend the deadline and accept the comments.

       The court is not persuaded. While NLMK is correct that no statutory provision or

regulation, by its terms, governs time limits and extensions with respect to remand proceedings,

NLMK’s argument belies the fact that “Commerce has broad discretion to establish its own rules

governing administrative procedures, including the establishment and enforcement of time limits.”

Yantai Timken Co. v. United States, 31 CIT 1741, 1754–55, 521 F. Supp. 2d 1356, 1370–71

(2007), aff’d, 300 F. App’x 934 (Fed. Cir. 2008) (quoting Reiner Brach GmbH & Co. v. United

States, 26 CIT 549, 559, 206 F. Supp. 2d 1323, 1334 (2002)); Fine Furniture (Shanghai) Ltd. v.

United States, 36 CIT 1206, 1218, 865 F. Supp. 2d 1254, 1266 (2012), aff’d, 748 F.3d 1365 (Fed.

Cir. 2014), and aff’d, 748 F.3d 1365 (Fed. Cir. 2014) (recognizing that “setting and enforcing its

own deadlines is within Commerce’s discretion”) (citing Reiner Brach, 206 F. Supp. 2d at 1334;

Yantai Timken, 521 F. Supp. 2d at 1371). This court has recognized that Commerce’s broad

discretion to set and enforce deadlines applies to remand proceedings. See Timken Co. v. United
         Case 1:16-cv-00219-GSK Document 53               Filed 07/29/19     Page 13 of 20
Consol. Court No. 16-00168                                                                   Page 13


States, 40 CIT __, __, 179 F. Supp. 1168, 1176 (2016) (“Commerce’s discretion in setting time

limits to comment on draft results of redetermination is broad.”). Moreover, “[s]trict enforcement

of time limits and other requirements is neither arbitrary nor an abuse of discretion when

Commerce provides a reasoned explanation of its decision.” Maverick Tube Corp. v. United

States, 39 CIT __, __, 107 F. Supp. 3d 1318, 1331 (2015) (citing Dongtai Peak Honey Indus. Co.

v. United States, 38 CIT __, __, 971 F. Supp. 3d 1234, 1242 (2014)).

         The parties dispute the significance of 19 C.F.R. § 351.302 to this case. 3 See NLMK’s Br.

at 3; Def.’s Br. at 17. That provision regulates the extension of time limits in antidumping and



3
    19 C.F.R. § 351.302 provides:

         (a) Introduction. This section sets forth the procedures for requesting an extension
         of a time limit. In addition, this section explains that certain untimely filed or
         unsolicited material will be rejected together with an explanation of the reasons for
         the rejection of such material.

         (b) Extension of time limits. Unless expressly precluded by statute, the Secretary
         may, for good cause, extend any time limit established by this part.

         (c) Requests for extension of specific time limit. Before the applicable time limit
         established under this part expires, a party may request an extension pursuant to
         paragraph (b) of this section. An untimely filed extension request will not be
         considered unless the party demonstrates that an extraordinary circumstance exists.
         The request must be in writing, in a separate, stand-alone submission, filed
         consistent with § 351.303, and state the reasons for the request. An extension
         granted to a party must be approved in writing.

                (1) An extension request will be considered untimely if it is received after
                the applicable time limit expires or as otherwise specified by the Secretary.

                (2) An extraordinary circumstance is an unexpected event that:

                        (i) Could not have been prevented if reasonable measures had been
                        taken, and

                        (ii) Precludes a party or its representative from timely filing an
                        extension request through all reasonable means.
       Case 1:16-cv-00219-GSK Document 53                 Filed 07/29/19      Page 14 of 20
Consol. Court No. 16-00168                                                                    Page 14


countervailing proceedings but does not expressly govern remand proceedings. See Timken Co.

v. United States, 40 CIT __, __, 179 F. Supp. 3d 1168, 1176 (2016) (recognizing that “Commerce’s

discretion in setting time limits to comment on draft results of redetermination is broad, as there is

no statute or regulation governing its conduct in this situation”). Nonetheless, it appears that

Commerce chooses to adhere to the directives of 19 C.F.R. § 351.302 in remand proceedings, see,

e.g., Jinxiang Yuanxin Imp. & Exp. Co. v. United States, 39 CIT __, __, 71 F. Supp. 3d 1338, 1356

(2015) (holding that “the Department did not abuse its discretion in rejecting the market and price

data that Yuanxin filed nine days after the submission deadline” for Commerce’s remand

redetermination and citing 19 C.F.R. § 351.302); Diamond Sawblades Mfrs. Coalition v. United

States, No. 06-00248, 2014 WL 5463307, at *3–*4 (Oct. 29, 2014) (noting that the Government

and defendant-intervenor stated that a proper extension of time request for remand comments

should have been made under 19 C.F.R. § 351.302), which NLMK acknowledged in its untimely

request for an extension of time.




       (d) Rejection of untimely filed or unsolicited material.

               (1) Unless the Secretary extends a time limit under paragraph (b) of this
               section, the Secretary will not consider or retain in the official record of the
               proceeding:

                       (i) Untimely filed factual information, written argument, or other
                       material that the Secretary rejects, except as provided under §
                       351.104(a)(2); or

                       (ii) Unsolicited questionnaire responses, except as provided under §
                       351.204(d)(2).

               (2) The Secretary will reject such information, argument, or other material,
               or unsolicited questionnaire response with, to the extent practicable, written
               notice stating the reasons for rejection.
       Case 1:16-cv-00219-GSK Document 53               Filed 07/29/19     Page 15 of 20
Consol. Court No. 16-00168                                                                Page 15


       In any event, just because Commerce was not required to adhere to 19 C.F.R. § 351.302

does not mean that using this regulation as a guideline constituted an abuse of discretion; if

anything, Commerce’s adaptation of the framework of 19 C.F.R. § 351.302 helped ensure that the

result in this case would be consistent with the outcomes in similar situations involving untimely

requests for extensions of time in antidumping and countervailing duty proceedings. See Neo

Solar Power Corp. v. United States, 40 CIT __, __, 190 F. Supp. 3d 1255, 1262 (2016).

       Here, Commerce set deadlines consistent with the procedures established for similar

circumstances and explained its rationale for rejecting NLMK’s untimely submission. Commerce

set a clear deadline for comments on the draft remand redetermination. NLMK failed to meet that

deadline and did not even seek an extension of time to submit comments before the deadline had

expired. As Commerce explained when rejecting NLMK’s untimely submission, the only reason

that NLMK gave to explain the untimeliness of its submissions was that the notice of the draft

remand redetermination has been “lost in e-mail traffic” while NLMK’s counsel was traveling.

NLMK’s Br. at 2–3; Rejection Letter. Moreover, NLMK was aware of the impending deadline

for Commerce to submit the Remand Redetermination to this court and thus should have

anticipated the release of the Remand Redetermination. See Rejection Letter; see also Jinxiang

Yuanxin Imp. & Exp. Co. v. United States, 39 CIT __, __, 71 F. Supp. 3d 1338, 1356 (2015)

(holding that “the Department did not abuse its discretion in rejecting the market and price data

that Yuanxin filed nine days after the submission deadline” because the court’s remand order put

Yuanxin on notice that it would have an opportunity to submit new information and Yuanxin

provided no reason why it could not have timely filed its data or requested an extension of time).

       “Commerce . . . routinely rejects untimely-filed submissions” where, as here, a respondent

fails to demonstrate good cause. Dongtai Peak Honey Industry Co., Ltd. v. United States, 777
       Case 1:16-cv-00219-GSK Document 53                 Filed 07/29/19     Page 16 of 20
Consol. Court No. 16-00168                                                                   Page 16


F.3d 1343, 1351–52 (Fed. Cir. 2015) (emphasis original). In Dongtai Peak Honey, for example,

the Federal Circuit determined that Commerce permissibly found that a company lacked good

cause for a late filing, which it explained was due to difficulties communicating between American

counsel and the Chinese client, computer problems, and a Chinese holiday. Id. at 1350.

       Nonetheless, NLMK contends that Commerce here abused its discretion to set and enforce

deadlines and cites two cases, Artisan Mfg. Corp. v. United States, 38 CIT __, 978 F. Supp. 2d

1334 (2014) and Grobest & I-Mei Industrial et al v. United States, 38 CIT __, 815 F. Supp. 2d

1342 (2014), in support. In those cases, this court found that Commerce abused its discretion by

rejecting untimely requests for an extension of time because the interest in accuracy and fairness

outweighed the interest in finality and the burden placed on Commerce; therefore, according to

NLMK, Commerce likewise abused its discretion in this case.

       The court notes that both Artisan and Grobest were issued prior to the Federal Circuit’s

precedential decision in Dongtai Peak Honey, discussed above. In any event, the facts of those

cases materially differ from the circumstances here. In Artisan, Artisan submitted a questionnaire

response the morning following the due date at or near the beginning of business hours, 978 F.

Supp. 2d at 1345, and the result of Commerce’s rejection of the questionnaire response was to

impose an adverse rate on the company that was likely twice what it would have paid otherwise,

id. at 1347.   Considering the “inconsequential” effects of the delay, id. at 1345, and the

“particularly severe” effect on Artisan, id. at 1347, the Artisan court found that, “in the particular

circumstances of this investigation,” Commerce had abused its discretion, id. at 1344–45

(emphasis original). Similarly, in Grobest, the court noted that the late-filed document was

consistent with information given to Commerce in several past administrative reviews of the same

company, that the “the margin assigned to [plaintiff] was likely inaccurate and disproportionate,”
       Case 1:16-cv-00219-GSK Document 53               Filed 07/29/19     Page 17 of 20
Consol. Court No. 16-00168                                                                Page 17


and that the document was filed “more than seven months before Commerce released the

preliminary results and one year before Commerce released the final results. Thus, there is no

concern with finality in this case.” 815 F. Supp. 2d at 1367 (citing Timken U.S. Corp. v. United

States, 434 F.3d 1345, 1353–54 (Fed. Cir. 2006)).

       In contrast, here, as previously discussed, “NLMK has not demonstrated an unexpected

event that could not have been prevented and that precluded them from timely filing an extension

request through all reasonable means”; that is, that NLMK’s counsel’s “inattentiveness” to its

“email traffic” was insufficient reason to extend the deadline. Rejection Letter. Additionally, as

NLMK itself noted in its extension request, Commerce had only about two weeks after the deadline

for comments on the remand results before it was required to file the Remand Redetermination

with this court, and “NLMK’s counsel should have been expecting Commerce to issue the Draft

Remand Results for comment in advance of that deadline.” Id. Finally, nothing in the record of

this case suggests that Commerce’s rejection of the untimely request resulted in a

disproportionately punitive margin.

       “The United States Supreme Court has clarified that, ‘[a]bsent constitutional constraints or

extremely compelling circumstances [,] the administrative agencies should be free to fashion their

own rules of procedure and to pursue methods of inquiry capable of permitting them to discharge

their multitudinous duties.” Dongtai Peak Honey, 777 F.3d at 1351 (quoting Vt. Yankee Nuclear

Power Corp. v. Natural Res. Def. Council, Inc., 435 U.S. 519, 543 (1978)). “Accordingly, absent

such constraints or circumstances, courts will defer to the judgment of an agency regarding the

development of the agency record.” PSC VSMPO–Avisma Corp. v. United States, 688 F.3d 751,

760 (Fed. Cir. 2012).
       Case 1:16-cv-00219-GSK Document 53                Filed 07/29/19     Page 18 of 20
Consol. Court No. 16-00168                                                                 Page 18


       For the reasons discussed above, no such “extremely compelling circumstances” exist in

this case. Thus, in light of the “[i]mportant principles of timeliness and finality [that] undergird

all aspects of litigation,” Essar Steel Ltd. v. United States, 678 F.3d 1268, 1278 (Fed. Cir. 2012),

and the facts of this case, it was not an abuse of discretion for Commerce to reject NLMK’s

untimely extension request and submissions.

III.   NLMK Failed to Exhaust Its Administrative Remedies.

       “A reviewing court usurps [the agency’s] function when it sets aside an agency

determination upon a ground not theretofore presented and deprives the agency of an opportunity

to consider the matter, make its ruling, and state the reasons for its action.” Unemployment

Compensation Comm’n v. Argon, 329 U.S. 143, 155 (1946). A party who fails to exhaust their

administrative remedies in this manner therefore may not raise an issue for the first time before

the trial court. See Boomerang Tube LLC v. United States, 856 F.3d 908, 910 (Fed. Cir. 2017)

(“[A]bsent a strong contrary reason, the court should insist that parties exhaust their remedies

before the pertinent administrative agencies.”); Corus Staal BV v. United States, 856 F.3d 1370,

1379 (Fed. Cir. 2017) (noting that the Federal Circuit takes “a strict view of the requirement that

parties exhaust their administrative remedies before . . . Commerce in trade cases”) (internal

quotations omitted); AIMCOR v. United States, 141 F.3d 1098, 1111–12 (Fed. Cir. 1998).

       This exhaustion requirement applies to remand proceedings. See Mittal Steel Point Lisas

Ltd. v. United States, 548 F.3d 1375, 1383–84 (Fed. Cir. 2008) (holding that party failed to exhaust

administrative remedies by not raising issue in comments on draft remand results); AIMCOR, 141

F.3d at 1111–12 (same)); Taian Ziyang Food Co. v. United States, 37 CIT __, __, 918 F. Supp. 2d

1345, 1361 (2013) (“The prescribed avenue for challenging remand results requires that a party
       Case 1:16-cv-00219-GSK Document 53                Filed 07/29/19     Page 19 of 20
Consol. Court No. 16-00168                                                                    Page 19


first file comments on the draft results at the administrative level, setting forth the party’s

objections.”) (citing Mittal Steel, 548 F.3d at 1383–84; AIMCOR, 141 F.3d at F 1111–12).

       Here, because Commerce rightly rejected NLMK’s untimely comments and removed them

from the record, NLMK’s objections to the draft remand redetermination were never properly

before Commerce. NLMK thus failed to exhaust its administrative remedies 4 in challenging the

draft remand redetermination.

       In any event, Commerce’s Remand Redetermination complied with the court’s instruction

to “identify record facts on which it bases its de facto specificity finding,” which could come from

a variety of sources, including the petition or “any other information placed on the record.”

ArcelorMittal, 337 F. Supp. 3d at 1307 (citing 19 U.S.C. § 1677e(b)(2)). Pursuant to this directive,

Commerce identified the 2013 Gazprom annual report contained in the petition. As described

supra, contrary to NLMK’s assertions, Commerce also adequately explained its selection of the

2013 annual report. Commerce indicated that the following evidence in the 2013 annual report

supports the adverse inference that the metallurgy sector is “a predominant user” of the natural gas

subsidy and thus met the de facto specificity criteria of 19 U.S.C. § 1677(5A)(D)(iii)(II):

       (1) the metallurgy industry “heavily used” natural gas and accounted for four
       percent of Gazprom’s total sales in 2013; (2) the metallurgy sector is one of the top
       six sectors that accounted for Gazprom’s 2013 domestic natural gas sales; and (3)
       the metallurgy sector is the only industrial manufacturing sector whose
       consumption of Gazprom’s natural gas is separately listed in the annual report.



4
  Nor is there an exception -- such as futility or a pure question of law -- that excuses NLMK’s
failure to exhaust its administrative remedies in this case. See Agro Dutch Indus. Ltd. v. United
States, 508 F.3d 1024, 1029 (Fed. Cir. 2007); Corus Staal, 856 F.3d at 1379. For instance, there
is no reason to believe that Commerce would not have appropriately considered NLMK’s
comments, had they been timely submitted. Additionally, the question of whether the metallurgy
sector is a predominant user of the natural gas subsidy is a highly factual determination that
requires Commerce to identify and evaluate relevant record evidence. See ArcelorMittal, 337 F.
Supp. 3d at 1307 (noting that the AFA statute requires Commerce to support the de facto specificity
finding with record evidence).
       Case 1:16-cv-00219-GSK Document 53        Filed 07/29/19   Page 20 of 20
Consol. Court No. 16-00168                                                     Page 20


Remand Redetermination at 20.

                                    CONCLUSION

       Commerce’s Remand Redetermination is sustained in its entirety. NLMK’s motion to

supplement the record is denied.

SO ORDERED.
                                                     /s/ Gary S. Katzmann
                                                     Gary S. Katzmann, Judge

 Dated: -XO\
        New York, New York
